Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement Withdrawn and Rejoinder

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement,  claim 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/24/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
	Claims 1, 3, 6-8, 11-15, and 17-19 are allowed.  Schmidt (US 4790833 A); Perry (US 2496175 A), and Vernon (US 2006/0253091 A1).  	As to independent claim 1, Schmidt teaches an ostomy bag [Col.3, lines 55-56, Abstract] having: 

    PNG
    media_image1.png
    171
    384
    media_image1.png
    Greyscale
 	 	an inlet, as aperture 20 Fig. 4 [Col.4, lines 49-50] leading to:  	 	a waste collection space [as interior of ostomy bag] defined by two opposing surfaces of:  		two walls, front 12 and rear 10 walls Fig.3,4 [forming bag Col.3, lines 32-33]; the inlet 20 defined in the rear wall 10 Fig.4 [Col.3, line 39]; the opposing surfaces [of walls 10,12] configured to separate on the introduction of waste through the inlet 20 [by inflow of waste Col.4, lines 48-50]; and  		
    PNG
    media_image2.png
    601
    415
    media_image2.png
    Greyscale
at least one arcuate corrugation [arcuate waves 30 Fig.3], provided in the [where the corrugations 30 are provided in the front wall 12 are not rear wall 10 with inlet 20 Col.3, lines 53-58]; 		wherein the walls 10 and 12 are welded together at their edges [heat sealing seam 14 at edges Col.3, lines 32-34]. 	Perry teaches an ostomy bag [colostomy appliance Col.1, line 2 as stoma receiver including a bag Col.1, line 55 into which stoma empties Col.1, line 55 to Col.2, line 5 as bag C Fig.3-5,10 Col.4, line 15] having:
    PNG
    media_image3.png
    690
    571
    media_image3.png
    Greyscale

	an inlet [opening 19 Fig.4,10 Col.3, line 30] leading to: 	a waste collection space defined by two opposing surfaces of two walls [within bag C between inner surfaces of walls/casing sections A and B Fig.10 Col.4, lines 43-45], 
 		at least one corrugation 36 located proximal to the bottom, body 33, of the bag C Fig. 5 [as extending from neck 30 below top to body 33 of bag C Fig. 5 Col.4, lines 37-38]; and		no corrugation is provided proximal to the top of the bag C Fig. 5 [where top of bag is without corrugations 36 Fig. 5 as extending from below the top of bag from neck through body 33 of bag Col.4, lines 37-38].
    PNG
    media_image4.png
    235
    355
    media_image4.png
    Greyscale
	Vernon teaches a waste collection bag having a front wall 201 Fig.5,8 [0089, line 4] comprising arcuate corrugations 243,245 provided in the front wall only at the bottom of the bag as the lower front wall Fig.5,7 [concentric rings 243,245 only at the bottom of the bag Fig.5,7 0092, lines 1-2 as separate ridges 0094, lines 2-3].


    PNG
    media_image5.png
    170
    534
    media_image5.png
    Greyscale

 	Schmidt further teaches that the arcuate corrugations 30 are formed with uniformly parallel and straight lateral edges Fig.4 Col.3,ll.57 – Col.4,ll.25, thus having a the same height along the length of the corrugations. 

    PNG
    media_image6.png
    337
    234
    media_image6.png
    Greyscale

    PNG
    media_image4.png
    235
    355
    media_image4.png
    Greyscale
 	Perry also teaches that the arcuate corrugations 36 are formed with uniformly parallel and straight lateral edges Fig.10 Col.4,ll.38-56, thus having the same height along the length of the corrugations.
 	Vernon also teaches that the arcuate corrugations 243,245 are formed with uniformly parallel and straight lateral edges Fig.8 [0092]-[0095], thus having a the same height along the length of the corrugations. 	However, as to independent claim 1, Schmidt, Perry, and/or Vernon fail to teach or fairly suggest wherein the height of the arcuate corrugations taper from a maximum height proximal to the bottom of the bag to a minimum height distal to the bottom of the bag.  	
As further presented on pages 4-6 of the 4/28/20 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Schmidt, Perry, and/or Vernon, and one of skill would have not been motivated to, provide the above combination.   	The claimed invention, using the recited variation in the height of the arcuate corrugations that taper from a maximum height proximal to the bottom of the bag to a minimum height distal to the bottom of the bag, advantageously localizes deformation and expansion of the bag (Fig.4), while maintaining the integrity of the odor barrier, allowing the bag to fill from the bottom up and encouraging flow of waste into the bag, thus preventing the known problems of “pancaking".   As noted in Applicants’ Specification, the term pancaking describes the known problem of where large quantities of soft waste are deposited with speed to the inlet of a clean ostomy bag and the waste sticks to the opposing inner surface of the bag, blocking the inlet and preventing use of space distanced from the outlet [0017].   	Also, Schmidt, Perry, and/or Vernon teach away from providing that the height of the arcuate corrugations taper from a maximum height proximal to the bottom of the bag to a minimum height distal to the bottom of the bag, where they teach that the heights of the corrugations are constant, as presented above. 	One of skill would not have been motivated to so modify the teachings of Schmidt, Perry, or Vernon, as they, alone or in combination, fail to address or teach addressing the art-recognized problems with pancaking. Indeed, to the extent that the references consider the flow of material into the bag, the solution is to include non-return valves (e.g., check valves, flutter valves, etc.).  Thus one of skill would not be motivated to address the problem of pancaking that is solved by providing that the height of the arcuate corrugations taper from a maximum height proximal to the bottom of the bag to a minimum height distal to the bottom of the bag, as now recited in claim 1.  Based on the teachings of Schmidt, Perry, and/or Vernon, there would be no motivation to provide the recited variable corrugation heights as recited in claim 1, and where Schmidt, Perry, and/or Vernon teach away from providing this combination of features and elements.


Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781